     Case: 1:20-cv-06805 Document #: 35 Filed: 07/12/21 Page 1 of 1 PageID #:265

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Samantha Tavel
                               Plaintiff,
v.                                                   Case No.: 1:20−cv−06805
                                                     Honorable Manish S. Shah
Matt Riddle, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 12, 2021:


       MINUTE entry before the Honorable Manish S. Shah: Pursuant to the notice of
voluntary dismissal [34], this case is dismissed with prejudice and with each party to bear
its own costs and attorney's fees. Civil case terminated. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
